Citation Nr: 1823438	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  15-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period on appeal prior to February 21, 2013, and in excess of 50 percent for the period on appeal from February 21, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968, which includes service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, in November 2011.  In December 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

The Veteran submitted a claim for increased ratings for his PTSD and hearing loss in June 2011 and the Veteran reported that he cannot work due to his service-connected PTSD and hearing loss.  Thus, notwithstanding his submission of an application for a TDIU (VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability) in April 2012, the Board must consider whether a TDIU is warranted for the period on appeal from June 2011.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In this decision, the Board grants a schedular rating of 70 percent for PTSD and also grants a TDIU for the period from September 3, 2011.  The issues of the Veteran's entitlement to a disability rating in excess of 70 percent for PTSD and entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Since June 9, 2011, the Veteran's psychiatric symptoms have resulted in at least occupational and social impairment with deficiencies in most areas.

2.  It is reasonably shown that the Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation from September 3, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating of at least 70 percent for PTSD are met for the period on appeal from June 9, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a grant of TDIU are met from September 3, 2011.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2017).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:
	
A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

VA regulations provide that signs and symptoms of a nonservice-connected condition must be attributed to the service-connected condition when it is not possible to separate the effects of the conditions.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board will attribute the effects of any nonservice-connected psychiatric conditions to his service-connected psychiatric disability where it is not possible to separate the symptoms.

By way of background, the RO granted service connection for PTSD in a March 2009 rating decision and assigned a rating of 30 percent, effective August 25, 2008.  See 38 C.F.R. §§ 3.156(b), 20.201 (2017).  This rating was continued in an unappealed November 2010 rating decision.  VA received the Veteran's claim for an increased rating on June 9, 2011.  In the November 2011 rating decision on appeal, the RO continued the Veteran's 30 percent rating.  Thereafter, in March 2015, the RO increased the rating to 50 percent, effective February 21, 2013.  Thus, the issue before the Board is the Veteran's entitlement to a rating in excess of 30 percent for the period prior to February 21, 2013, and in excess of 50 percent for the period from February 21, 2013.

Upon examination in September 2010, a VA examiner indicated that the Veteran demonstrated "an occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to PTSD/mental condition signs and symptoms, but generally satisfactory functioning (routine behavior, self-care, and conversation normal)."  However, he also noted that the Veteran's PTSD symptoms are severe enough to interfere with occupational and social functioning.  In July 2011, the same examiner reported that the Veteran has been unable to maintain employment over the years, he was fired from most jobs, and he reported that he has held 27 jobs.

In his December 2011 Notice of Disagreement, the Veteran reported that he has severe panic attacks and flashbacks, he is socially unstable in group settings and in one-on-one interactions, and he has anger problems and sometimes experiences "full rages."  Because of the foregoing, he cannot keep a job and has become unemployable.  He reported that medication, group sessions, and speaking with others do not help.  In another December 2011 statement, the Veteran reported that the severity of his panic attacks is increasing with age and "they seem to be coming on from my flashbacks, which can be daily or several times a day."

April 2012 correspondence from the Veteran's representative summarizes the findings of non-VA psychologist Dr. R. Umana and social worker S. Marshall, who are affiliated with the Columbus Vet Center and who submitted September 2011 and December 2011 narrative reports regarding the Veteran's treatment.  The reports indicate that he isolates himself socially, becomes greatly distressed when discussing being social, is unable to deal with the thought and/or experience of crowds, and goes days without sleep because he has fears of nightmares and intrusions on his home.  He suffers from: recurring nightmares of being in combat and/or explosions; sleep impairment; night sweats; intrusive thoughts; depression; anxiety; strained relationship with children due to noted symptoms; emotional detachment; hypervigilance; and daily obsessive cleaning routine.

A March 2012 Psychiatric/ Psychological Impairment Questionnaire from S. Marshall documents a diagnosis of chronic PTSD and panic disorder with agoraphobia and the following manifestations: deficiencies in family relations; obsessional rituals that interfere with routine activities; persistent irrational fears; deficiencies in work or school; depression affecting the ability to function independently, appropriately, and effectively; intermittent inability to perform activities of daily living; deficiencies in mood; difficulty in adapting to stressful circumstances; intrusive recollections of a traumatic experience; unprovoked hostility and irritability; and an inability to establish and maintain effective relationships.

On examination in February 2013, a VA examiner opined that the Veteran's level of occupational and social impairment is best summarized as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  The examiner also documented that the Veteran's symptoms include anxiety, chronic sleep impairment, and an inability to establish and maintain effective relationships.

A March 2013 letter from the Columbus Vet Center documents the Veteran's report that he has daily symptom management issues and is unable to engage in social/extracurricular activities that he once enjoyed.

During his December 2017 Board hearing, the Veteran reported that he has sleep impairment; stays in his house or backyard; is not social with neighbors; does not go to church anymore due to crowds; has depression on a daily basis; has experienced a decrease in anger, but still has problems with anger once or twice per week; has gotten into physical altercations; and has some unprovoked irritability, continuing anxiety, crying spells, flashbacks, problems getting along with family members, and panic attacks multiple times per week.

In January 2018, VA received a buddy statement from the Veteran's grandson (M.B.) who reported that he remembers attending most social events with only his grandmother and the Veteran does not like big crowds.  He reported that the Veteran would scream and shout on occasion and engaged in short conversations, as he was easily agitated.  He noted that they go fishing together during the summer, but the Veteran is always mindful of his surroundings and looks over his shoulder.

In another January 2018 buddy statement, the Veteran's wife reported that the Veteran would jump from job to job and could not seem to concentrate on his duties.  He could not socialize with his co-workers and on many occasions, he could not take direction from his supervisors.  As he got older, he found he could take positions on the night shift where he worked better by himself.  The Veteran's wife also reported that his symptoms increased with the 2008 death of one of his sons.  He still has flashbacks, nightmares, and is unable to sleep without medication.  He is moody, sometimes hateful and angry, but never violent toward her.  Additionally, he checks the windows, door locks, outside lights, and yard during the day and several times at night.

In a January 2018 Disability Benefits Questionnaire, Dr. A. Gannon reported that the Veteran's PTSD has been productive of "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood," which corresponds to a disability rating of 70 percent.  The clinician indicated that the Veteran has symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships.

Overall, review of the record indicates that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, and his disability is manifested by symptoms such as obsessional rituals that interfere with routine activities, near-continuous panic and depression, some impaired impulse control with periods of violence, difficulty in adapting to stressful circumstances (including work), and an inability to establish and maintain effective relationships.  Thus, after looking to the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's PTSD has approximated the schedular criteria for a rating of 70 percent throughout the appeal period.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

II.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. § 4.16(b).  In such cases, the issue of the Veteran's entitlement to a TDIU should be referred to the Director of the Compensation Service for extraschedular consideration.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Board notes that the United States Court of Appeals for the Federal Circuit held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

In the present case, the Board must assess whether a TDIU is warranted for the appeal period, or since June 9, 2011.  The Veteran's combined evaluation is in excess of 70 percent for the period on appeal from June 9, 2011, and includes a 70 percent rating for PTSD.  Thus, section 4.16(a) applies.  In light of the Veteran's indication that he last worked on September 2, 2011, the Board will assess whether a TDIU is warranted for the period from September 3, 2011.  See Board Hearing Transcript, pp. 23-24; see also April 2012 Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

In September 2010 and July 2011, a VA examiner indicated that the "Vet has been able to work" and "there is an occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to PTSD/mental condition signs and symptoms, but generally satisfactory functioning (routine behavior, self-care, and conversation normal)."  However, in September 2010, the examiner also noted that the Veteran has held over 20 jobs in the course of his life and was fired from most of them, and more notably, that his PTSD symptoms are severe enough to interfere with occupational and social functioning.  Similarly, in July 2011, the examiner noted that he has been unable to maintain employment over the years, he was fired from most jobs, and he reported that he has held 27 jobs.

September 2011 and December 2011 narrative reports from Dr. R. Umana and social worker S. Marshal indicate that the Veteran's concentration is highly compromised even in a routine setting and he had difficulty siting during a 60-minute therapy session.  He is not capable of dealing appropriately with coworkers and supervisors, takes feedback from authority figures to be offensive and threatening on a personal level, and has significant limitations in his ability to deal with ordinary work pressures or individual interactions within a work setting.  The Veteran's representative asserts that this report demonstrates that the Veteran is unable to perform any job secondary to the symptoms and limitations stemming from his service-connected psychiatric impairment.

Social worker S. Marshall's March 2012 Psychiatric/ Psychological Impairment Questionnaire documents the social worker's opinion that the Veteran is markedly limited in his ability to: maintain attention and concentration for extended periods; perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance; work in coordination with or proximity to others without being distracted by them; complete a normal workweek without interruptions from psychologically-based symptoms, and to perform at a consistent pace without an unreasonable number and length of rest periods; interact appropriately with the general public; get along with co-workers or peers without distracting them or exhibiting behavioral extremes; respond appropriately to changes in the work setting; and travel to unfamiliar places or use public transportation.  She concluded that he would not be capable of performing full-time competitive work as the result of the symptoms and limitations stemming from his psychiatric disability.

In an April 2012 application for a TDIU (VA Form 21-8940), the Veteran reported that his service-connected psychiatric disability and bilateral hearing loss prevent him from securing or following any substantially gainful occupation.  According to the Veteran, his disability affected his full-time employment in 2007-2008; he last worked full-time in July 2008; and became too disabled to work as of September 2, 2011.  His work history includes heavy equipment operation, fork lift operation, and mail sorting for the United States Postal Service (USPS).  He reported that he worked as a fork lift operator from Sept. 2007 to July 2008 and lost his job due to mental health/PTSD issues (i.e., behavior, attitude, inability to get along with other employees and supervisor).  He worked part-time as a mail sorting machine operator at USPS from 2008 to June 2009 and he was laid off due to his behavior and attitude stemming from PTSD.

On examination in February 2013, a VA examiner opined that it is not at least likely as not that PTSD alone renders the Veteran unable to secure and maintain gainful employment, as he appears capable of completing 3-4 step tasks in a more solitary environment where he is able to work by himself or with a smaller group of more familiar coworkers (2-5 coworkers).  Notably, another VA examiner who conducted a contemporaneous audiological examination endorsed that his service-connected tinnitus impacts the ordinary conditions of his daily life, including his ability to work.

Shortly thereafter, VA received a March 2013 letter from the Columbus Vet Center that indicated that the Veteran was unemployed after over 22 failed employment attempts.  In addition, a January 2016 Veteran Disability Assessment from non-VA psychologist Dr. R. Richetta indicates that the Veteran is unable to engage in any form of sustained remunerative employment due to PTSD alone.  In so finding, Dr. Richetta noted that the record indicates intermittent problems with insomnia, concentration, relationships, and motivation that commenced in June 2011 and continue to be present.

During his December 2017 Board hearing, the Veteran indicated that he completed four years of high school (up to the 12th grade) and has had no post-service vocational training.  He testified that he had a hard time getting along with coworkers and management at USPS and reported similar issues with previous jobs.  Consistent with previous reports, he also reported that he has had about 25-26 jobs over the course of his lifetime and he believes that the aggregate effect of his PTSD and hearing loss prevent him from working.  With regard to hearing loss, he reported that some of his jobs were in loud places and he had difficulty communicating and understanding verbal instructions.

Although the September 2010 and July 2011 VA examination reports document findings that the Veteran has only experienced an occasional decrease in work efficiency or intermittent periods of an inability to perform occupational tasks, the Board finds it highly probative that the examining clinician also noted that the Veteran has held over 20 jobs over the course of his life, was fired from most of his jobs, his PTSD symptoms are severe enough to interfere with his occupational functioning, and he has been unable to maintain employment in general.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Thus, the weight of the evidence indicates that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  A TDIU is warranted for the period from September 3, 2011.



ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, a disability rating of 70 percent is granted for PTSD for the period on appeal.

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted effective September 3, 2011.


REMAND

The matters of the Veteran's entitlement to a disability rating in excess of 70 percent for PTSD and a compensable rating for bilateral hearing loss remain before the Board.

In light of the Veteran's report of worsening of his PTSD and hearing loss during his December 2017 Board hearing, VA has no discretion and must afford him contemporaneous examinations to evaluate the nature, extent and severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (VA regulations specifically require the performance of a new medical examination when evidence indicates that there has been a material change in a disability).

In addition, the Veteran previously authorized VA to obtain records of his treatment by social worker S. Marshall at the Columbus Vet Center that are dated since September 2008.  See December 2011 and March 2013 VA Forms 21-4142 (Authorization and Consent to Release Information to VA).  At present, records that are dated from 2011 to 2013 have been associated with the claims file and there is no indication that the Veteran's complete records are unavailable.  VA must obtain these records on remand.  38 U.S.C. § 5103A(b) (2012); 38 C.F.R. § 3.159(c)(1) (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide or authorize VA to obtain records of his relevant treatment at the Columbus Vet Center that are dated since September 2008.  If the requested records are not available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the nature, extent, and severity of his service-connected psychiatric disability and bilateral hearing loss.  He should be provided a reasonable amount of time to submit this lay evidence.

3.  After completing the development requested above, schedule the Veteran for an examination to determine the nature, extent, and severity of his service-connected psychiatric disability.  The frequency and severity of all symptoms should be reported and the examiner should discuss to the functional impact of the Veteran's psychiatric disability.  All necessary tests and studies should be conducted.  The examiner should set forth a complete rationale for all findings and conclusions.

4.  Schedule the Veteran for an examination to determine the nature, extent, and severity of his service-connected bilateral hearing loss.  The frequency and severity of all symptoms should be reported and the examiner should discuss to the functional impact of the Veteran's disability.  All necessary tests and studies should be conducted.  The examiner should set forth a complete rationale for all findings and conclusions.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


